Citation Nr: 1231967	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  06-22 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable disability rating for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson II, Counsel



INTRODUCTION

The Veteran served on active duty in the military from October 1987 to April 1988, from December 1988 to May 1995, and from October 2001 to October 2002. 

This appeal to the Board of Veterans' Appeals (Board) is from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration, including especially to obtain all outstanding private and VA medical treatment records and to have the Veteran undergo another VA compensation examination to reassess the severity of his chronic sinusitis.


FINDING OF FACT

Private medical records in the file confirm the Veteran has had three symptomatic, 
non-incapacitating, episodes of sinusitis per year, but there is no competent and credible indication he has had three or more incapacitating episodes or more than six non-incapacitating episodes per year.


CONCLUSION OF LAW

The criteria are met for a higher 10 percent rating, though no greater, for the chronic sinusitis.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.97, Diagnostic Code 6510-14 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

To this end, VA must inform him of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all elements of this claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit Court's framework (see Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit Court's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant, as the pleading party, to show the error was harmful.  Id., at 1704 -05.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704 -05.  Thus, it is clear from the Supreme Court's analysis that, while the U.S. Court of Appeals for Veterans Claims (Court/CAVC) may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F.3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to 

the final Board decision and final Agency adjudication of the claim...served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46. See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

The Court further held in Vazquez-Flores that, for an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life. 

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), the Federal Circuit Court vacated and remanded important aspects of the Court's holding in Vazquez- Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit Court concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit Court held, "insofar as the notice described by the [Court] in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments." Vazquez, 580 F.3d at 1277. 

In this case, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in July 2004 and in March and August 2006.  The July 2004 letter was sent prior to initially adjudicating his claim in March 2005, so in the preferred sequence.  And although that initial letter did not comply with all dictates of Dingess (indeed, since Dingess had not yet even been issued), he since has received the additional March and August 2006 letters that do comply with Dingess.  And, as importantly, the RO and AMC also since have readjudicated his claim in the May 2006 SOC, which also referenced Dingess, and in the July 2012 SSOC.  So his claim has been reconsidered since providing all required VCAA notice.  The timing defect in the provision of the notice, since not all of it preceded the initial adjudication of the claim, therefore since has been rectified ("cured").  See again Mayfield IV and Prickett, supra.

And as for the duty to assist, the RO and AMC obtained the Veteran's service treatment records (STRs), private medical records, and VA evaluation and treatment records, including following and as a result of the Board remanding the claim in February 2011 partly for this reason.  The Veteran identified additional private records, and following the Board's February 2011 remand these other identified records were sought and since have been obtained and associated with the claims file for consideration.  He also has been provided VA compensation examinations, most recently in September 2011 pursuant to the Board's February 2011 remand directive, to evaluate the extent and severity of his sinusitis.  The examination findings, including from this most recent one, and the other evidence in the file provide the information needed to address the applicable rating criteria.  So there has been compliance with the remand directives in obtaining these necessary additional records and information.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled to compliance with remand directives, as a matter of law, and that the Board itself commits error in failing to ensure compliance).  Thus, as there is no indication that any other relevant evidence remains outstanding, the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  A Compensable Disability Rating for the Chronic Sinusitis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 


If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in his favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level of disability" may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While older evidence is not necessarily irrelevant, it generally is not needed to determine the effective date of an increased rating.  See Francisco, supra.

The Veteran's chronic sinusitis has been rated as 0-percent disabling, i.e., noncompensable, under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513, which pertains specifically to chronic maxillary sinusitis.

Sinusitis is rated pursuant to DCs 6510-6514, depending on the particular type of sinusitis (pansinusitis, ethmoid, frontal, maxillary, and sphenoid).  These codes provide a General Rating Formula for Sinusitis, regardless of the specific type.  Under this formula, a 10 percent rating is warranted for 1 or 2 incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting. 

A higher 30 percent rating requires 3 or more incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  An even higher 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or for near-constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

A Note to the General Rating Formula under 38 C.F.R. § 4.97 provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

During his VA compensation examination in February 2005, the Veteran reported experiencing continuous sinus problems and daily sinus congestion.  He had not had sinus surgery.  He used Zyrtec, twice daily, to "dry up" his symptoms.  He had taken one course of antibiotics in the past year.  After physical examination, the diagnosis was chronic sinus congestion.  It was indicated that he had required only one course of oral antibiotics in the last 12 months and bedrest.

A March 2005 private medical entry shows he received treatment for acute sinusitis.  He had congestion and sinus pain.  Biaxin and Zyrtec were prescribed.

In a March 2005 statement in support of claim (on VA Form 21-4138), he reported increased and worsening sinusitis symptoms.

During another VA compensation examination in August 2010, he reported that he had an episode of sinusitis 8 months earlier that had required a 5-day course of antibiotics.  A history of asthma and associated problems were reported.

Private medical records dated in March and August 2011 show the Veteran received treatment for acute sinusitis.  The reported symptoms included cough, retro-orbital and maxillary facial pressure, fatigue, frontal and between eyes headaches, nasal congestion, post-nasal drip, clear rhinorrhea, sneezing, sore throat and teeth pain.  Physical examination findings included drainage, swollen turbinates, maxillary and frontal sinus tenderness, itchy and watery eyes.  Recommendations included increased oral fluid intake, nasal irrigation, and hot towels over the sinuses.  In March and August 2011 Amoxicillin was prescribed.

The Veteran had yet another VA compensation examination in September 2011, following and as a result of the Board remanding his claim in February 2011.  This examination was of his nose, sinus, larynx and pharynx.  He complained of headaches, facial pressure and pain, discharge and crusting.  He stated that he always gets acute sinusitis, and that he always has symptoms.  He had not had a history of hospitalizations or surgery.  His sinus symptoms were headaches, sinus pain and tenderness.  He had headaches monthly, but less than weekly.  He had left and right nasal obstruction, 50 and 40 percent respectively.  There was a septal deviation.  A maxillofacial CT scan showed focal moderate mucosal thickening inferior right maxillary antrum.  It was described as a minor abnormality.  He was employed as a police officer full time.  He had not lost any time from work during the past 12 months.  The diagnosis was allergic rhinitis, recurrent sinusitis.

Private medical records show that, in August and late September 2011, and in May 2012, the Veteran received further evaluation and treatment for problems and symptoms associated with acute sinusitis.

From the findings noted in these evaluation and treatment records, the Board finds that this evidence supports assigning a higher 10 percent rating for the sinusitis for the entire period of this appeal, though no higher rating.

These records show the Veteran has ongoing sinusitis symptoms that include, but are not limited to, headaches, sinus and frontal pain, as well as sinus discharge.  He has received treatment in the recent past with over-the-counter medications, but also has required antibiotics in the past, including Amoxicillin and Biaxin.  This evidence supports a rating of 10 percent under DCs 6510-6514, and under DC 6513 in particular.  The Board also accepts that he has had the same level and severity of sinusitis throughout the appeal period since back in March 2005, when it was reported by an evaluating physician that the Veteran's treatment for his sinusitis had required a course of antibiotics and bedrest.  An even higher 30 percent rating is not warranted, however, because there is no competent and credible indication he has had three or more incapacitating episodes or more than six non-incapacitating episodes per year.

In considering this claim for a higher rating for this disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, during his most recent September 2011 VA compensation examination the Veteran acknowledged that he had not lost any time from work (0 hours) as a police officer in the past 12 months on account of his chronic sinusitis, nor has he ever been hospitalized for treatment of this disorder, much less frequently.  Moreover , the symptoms he experiences are the type contemplated by the applicable DC, 6513, so the rating criteria reasonably describe his disability and consequent impairment.  Therefore, referral for consideration of an extra-schedular rating is unwarranted.


ORDER

A higher 10 percent rating is granted for the chronic sinusitis, though no greater rating, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


